Motion for Rehearing.
In the original opinion in this case, we stated in effect that no issue was submitted on Railway’s cross-action against its code-fendant Campbell, and Railway, in its motion for rehearing, calls our attention to the fact that among the special issues submitted to the' jury by the trial court was a submission of issues raised by Railway’s cross-action against Campbell. After a closer examination of these issues, we are of the opinion that they were in response to Railway’s said cross-action and we correct the said statement made in the original opinion. However, this error is immaterial, because of the findings of the jury in favor of Railway on -the issues between it and appellants. In all other respects, Railway’s motion for rehearing is overruled.
We have carefully considered both appellants’ and Campbell’s respective motions for rehearing, and they are overruled.
Motions overruled.